Order, Supreme Court, New York County (Marilyn Shafer, J.), entered November 27, 2006, which granted the motion of defendant City of New York to vacate a prior order striking its answer for noncompliance with disclosure orders, upon condition that the City pay plaintiff $2,500, affirmed, without costs.
The motion court did not improvidently exercise its discretion in vacating the order striking the City’s answer and imposing a monetary sanction in its place after the City demonstrated that its earlier production of the wrong records was not willful and *280contumacious and that it had belatedly complied with all its discovery obligations (see Postel v New York Univ. Hosp., 262 AD2d 40, 42 [1999]; see generally McMahon v City of New York, 105 AD2d 101 [1984]).
We have considered plaintiffs remaining contentions and find them to be unavailing. Concur—Andrias, J.P., Friedman, Buckley and Moskowitz, JJ.